Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 10-12, 14, 16, 23-31 and 33 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 02-07-2022. Claim 32 has been canceled by Applicants’ amendment filed 02-07-2022. No claims have been added by Applicants’ amendment filed 02-07-2022.

Applicant's election of Group II, claims 1, 6 and 7 (claims 6 and 7, now canceled), directed to a cartridge for receiving a biological sample, and an election of the following Species:
Species (A): wherein cartridge further comprises at least a second one thermocycling qPCR compartment (claim 4), in the reply filed on February 20, 2020, was previously acknowledged.  

Claims 10-12, 14, 16, 23-31 and 33 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 2, 3, 8, 9, 17, 18, 21 and 22 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP 

The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1 is under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed November 29, 2017, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2016/067149, filed on July 19, 2016; which claims the benefit of 
European Patent Application 15178158.0, filed July 23, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 7, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The cartridge of claim 1 is interpreted to comprise: (1) a sample compartment; (2) at least one chemical reagent in the sample compartment; and (3) three separate compartments comprising a first compartment, a second compartment and a third compartment that are positioned downstream of the sample compartment, wherein (a) the first compartment, second compartment, and third compartment are each independently in direct and immediate fluid communication with the sample compartment; (i) wherein the first compartment is a first thermocycling qPCR compartment not in fluid communication with the second compartment and the third compartment, and comprises at least one set of primers; (ii) wherein the second compartment is a second thermocycling qPCR compartment not in fluid communication with the first compartment and third compartment, and comprising at least two different primer pairs; and (iii) wherein the third compartment is a library compartment not in fluid communication with the first compartment and the second compartment, and comprising PCR primers comprising adapter sequences, and at least one barcode.
The term “silica membrane” in claim 1 has been interpreted to encompass any membrane, filter, fiber, sheet, layer of beads/particles, etc. comprising silica and/or silica materials (e.g., silicate glasses, quartz, silicon oxide, silica gel, mixed silica materials such as tetraethoxyorthosilicate (TEOS)/Alumina, etc.).

Claim Rejections - 35 USC § 112(b)
The rejection of claim 1 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “direct and immediate fluid communication” such as recited in claim 1, lines 15-16 because it is unclear as to the structure of cartridge comprising three separate compartments that are in “direct and immediate fluid communication” with the sample compartment given that the term “fluid communication” can indicate a variety of arrangements, structures, channel lengths, etc. such that it is unclear whether the term refers to three compartments that touch the sample compartment and are open to it; whether there are separate individual channels radiating from the sample compartment to each of the three compartments, whether there are separate individual channels radiating from the sample compartment to each of the three compartments, wherein one or more 

Claim Rejections - 35 USC § 102
(1)	The rejection of claim 1 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Corey et al. (US Patent No. 9498778, issued November 22, 2016; effective filing date November 11, 2014).
	Regarding claim 1, Corey et al. teach a multiplex fluid processing cartridge including a sample well (interpreted as a sample compartment), a deformable fluid chamber, a mixing well with a mixer disposed therein, a lysis chamber including a lysis mixer (interpreted as a chemical reagent formulated to liberate nucleic acids in fluid communication with the sample chamber), an electrowetting grid for microdroplet manipulation, and electrosensor arrays configured to detect analytes of interest (corresponding to a sample compartment; means for liberating; fluid communication; and a library compartment downstream) (Abstract). Corey et al. teach a complete “sample to answer” system on a microfluidic platform, wherein a sample is loaded onto a test platform and the target analyte sample is extracted (interpreted as a sample compartment, and reagent for purifying), and amplified as necessary using polymerase chain reaction (PCR), all on a microfluidic platform generally referred to as a “multiplex cartridge” or a “fluid sample processing cartridge” (corresponding to a cartridge; reagent for purifying; and amplifying; and PCR, claim 1) (col 1, lines 47-56). Corey et al. teach that the sample processing cartridge further comprises a lysis chamber (interpreted as a sample compartment in fluid communication with a reagent for liberating) containing a plurality of lysis beads (interpreted as a chemical reagent in fluid communication), the lysis chamber being formed in the substrate and disposed along the channel connecting the mixing well and the sample well (interpreted as a sample compartment), whereby fluid flowing from the sample well to the mixing well will flow through the lysis chamber (interpreted as the sample compartment in fluid communication with a reagent of liberating), and a bead mixer disposed at least partially within the lysis chamber and constructed and arranged to agitate the lysis beads and fluid flowing through the lysis chamber (interpreted as a sample compartment; a first compartment; a chemical reagent in fluid communication; and compartments  droplets containing the target analytes move across the surface (interpreted as a first, second and third compartment not in fluid communication), they can pick up reagents and buffers such as dried reagents placed on the surface, such that a droplet moving through the zone will pick up and dissolve the reagent for use in a biological process such as PCR amplification (interpreted as first, second and third compartments; reagents for preparing a library; encompassing primers; suitable for amplifying nucleic acids; and PCR) (col 13, lines 63-67; and col 14, lines 1-3). Corey et al. teach that the systems of the invention find use in the diagnosis or characterization of pathogen infection including bacteria and viruses such as hepatitis C virus (HCV) or respirator viruses, fungal infections, antibiotic drug resistance, genetic diseases such as cystic fibrosis, sickle cell anemia, etc. (interpreted as nucleic acids from a biological sample, claim 1(c)(i)) (col 16, lines 62-67; and col 17, lines 1-3). Corey et al. teach in Figures 58 and 59, the reaction module 240 of the multiplex cartridge 10 includes a fluidic processing panel 354 (interpreted as a sample compartment), secured to the bottom of the top plate 241, wherein the fluidic processing panel is surrounded peripherally by a perimeter wall 290 (col 29, lines 29-33). Corey et al. teach that the fluidic processing panel 354 includes substrate 356, wherein suitable substrates include resins, silica or silica-based materials including silicon, modified silicon, carbon, metals and a variety of other polymers (interpreted as comprising a silica membrane, claim 1) (col 29, lines 45-57). Corey et al. teach that the number, type and quantity of different reagents will depend on sample, the target analyte and the desired reaction, wherein for the standard PCR reaction, when the starting sample is DNA, the on-board dried reagents include RT-PCR buffer, PCR enzyme (e.g., Taq polymerase), dNTPs, PCR primers, exonuclease, signal probes, signal buffer and detection buffer with the lysis buffer, the binding buffer, the elution buffer, the (optional) reconstitution buffer, and magnetic bead suspension all being contained in the sample preparation module rather than dried on the fluidic processing panel (corresponding to reagents; qPCR; thermocycling compartment; and PCR primers, claim 1) (col 33, lines 1-15). Corey et al. teach that the fluidic processing panel can contain 1, 2, 3 or more thermocycling pathways of pads (interpreted as 3 separate compartments, and suitable for amplifying); and that the PCR reaction can be multiplexed, such that for the evaluation of 21 different target sequences (for example, in screening of respiratory viruses), it can be desirable to run 3 different reactions of seven primer sets (interpreted as adapters, and at least two sets of primer pairs), wherein the primers will be completely different in each set (interpreted as three separate compartments; first and second thermocycling compartment; reagents; suitable for amplifying; compartments downstream; and a plurality of sets of primers for amplifying, claim 1) (col 34, lines 29-33, 39-47 and 55). Corey et al. teach that the fluid processing cartridge, wherein the lysis chamber includes a fluid inlet and a fluid outlet and further comprises a mesh filter disposed over each of the fluid inlet and the fluid outlet and configured to retain the lysis beads within the lysis chamber, wherein the lysis beads can comprise silica (interpreted as a sample compartment comprising a reagent; and a membrane, claim 1) (col 25, lines 36-38; and col 64, lines 60-63). Corey et al. teach that the lysis beads can comprise silica (ceramic) beads that are dispensed into the lysis chamber 120 during assembly of the multiplex cartridge 10; and that fluid flows into the lysis chamber 120 through an inlet 122 and flows out of the lysis chamber 120 through an outlet 124, such that a mesh filter can be provided in front of the inlet 122 and/or the outlet 124, wherein the mesh filter has a pore size configured to retain the lysis beads within the lysis chamber 120 while allowing sample fluid to flow into and out of the lysis chamber 120 (interpreted as a silica membrane; sample chamber; and reagents, claim 1) (col 25, lines 36-47). Corey et al. teach that a flexible membrane 216 is secured to an underside of the top seal 56 beneath the access opening 206 by means of an adhesive 214 surrounding the access opening 206 (interpreted as a membrane, claim 1) (col 26, lines 34-37).
Corey et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Corey does not teach a cartridge comprising a sample compartment comprising a silica membrane (Applicant Remarks, pg. 10, second full paragraph). 
Regarding (a), Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, as noted in MPEP 2112.01(I), where the claimed prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Corey does not teach a cartridge comprising a sample compartment comprising a silica membrane, is not persuasive. As an initial matter, instant claim 1 is broadly recited including with regards to the structure, location, pore size, purpose, etc. of the silica membrane is recited in instant claim 1. As noted supra, the term “silica membrane” in claim 1 has been interpreted to encompass any membrane, filter, fiber, sheet, layer of beads/particles, etc. comprising silica and/or silica materials (e.g., silicate glasses, quartz, silicon oxide, silica gel, mixed silica materials such as tetraethoxyorthosilicate (TEOS)/Alumina, etc.). Corey et al. teach in Figures 58 and 59, the reaction module 240 of the multiplex cartridge 10 includes a fluidic processing panel 354 (interpreted as a sample compartment), which includes substrates 356, wherein suitable substrates include glass, inorganic glasses, ceramics, resins, silica or silica-based materials including silicon, modified silicon, carbon, metals and a variety of other polymers (interpreted as substrates comprising silica); that the lysis bead can comprise silica (ceramic) beads that are dispensed into the lysis chamber 120 during assembly of the multiplex cartridge 10, wherein the beads can be captured in a zone by size (interpreting silica beads trapped on a mesh filter as a silica membrane); and that fluid flows into and out of the lysis chamber 120 through a mesh filter provided in front of the inlet 122 and/or the outlet 124, wherein the mesh filter has a pore size configured to retain the lysis beads within the lysis chamber 120 (interpreting the mesh filter made of silica as a silica membrane, and a sample chamber); and that a flexible membrane 216 is secured to an underside of the top seal 56 (interpreted as a silica membrane). Thus, Corey et al. teach all of the limitations of the claims including a silica membrane.




Regarding claim 1, Shoemaker et al. teach systems, apparatus, and methods to detect the presence of fetal cells when mixed with a population of maternal cells in a sample and to test fetal abnormalities; and labeling regions of genomic DNA in each cell in the mixed sample with different labels wherein each label is specific to each cell and quantifying the labeled regions of genomic DNA from each cell in the mixed sample (Abstract). Shoemaker et al. teach that a blood sample can be obtained from any animal; and a blood sample can be obtained by any technique known in the art (e.g., a syringe or other vacuum suction device) (interpreted as a sample compartment), such that the blood sample can be optionally pre-treated or processed prior to enrichment, such that pretreatment steps include the addition of a reagent such as a stabilizer, a preservative, a fixant, a lysing reagent, a diluent, an anti-apoptotic reagent, an anti-coagulation reagent, an anti-thrombotic reagent, magnetic property regulating reagent, buffering reagent, an osmolality regulating reagent, a pH regulating reagent, and/or a cross-linking reagent including an agent that selectively lysis one or more cells or components in the blood sample, which allows for subsequent enrichment of fetal nuclei such as size or affinity based separation (interpreted as a sample compartment comprising at least one chemical reagent formulated to liberate of purify nucleic acids from the biological sample, claim 1a and 1b) (col 6, lines 25-26, 43-52 and 61-67). Shoemaker et al. teach one or more enrichment modules including size-based separation modules and capture modules can be fluidly coupled in series or in parallel with one another; for example, a first outlet from a separation module can be fluidly coupled to a capture module, and the separation module and capture module are integrated such that a plurality of obstacles acts both to deflect certain analytes according to size and direct them in a path different than the direction of the analyte of interest, and also as a capture module to capture, retain, or bind certain analytes based on size, affinity, magnetism, or other physical property (interpreted as separate compartments not in fluid communication with one another, claim 1c) (col 12, lines 14-24). Shoemaker et al. teach that enriched target cells can be “binned” prior to further analysis of enriched cells, wherein binning is any process that results in the reduction of complexity and/or total cell number of enriched cell out-put including binning by serial dilution in PCR wells, microtiter plates, and nanofluidic systems separate samples into droplets resulting in the presence of a single cell present in a nanodroplet (interpreted as encompassing three separate compartments not in fluid communication with one another, claim 1c) (col 12, lines 66-67; and col 13, lines 1-10). Shoemaker et al. teach that to amplify and tag genomic DNA regions of interest, PCR primers can include: (i) a primer element; (ii) a sequencing element; and (iii) a locator element comprising a unique tag sequence, such that primer elements are configured to amplify the genomic DNA region of interest, wherein the primer element is upstream and downstream primer for the amplification reactions, such that primer elements can be chosen which are multiplexible with other primer pairs from other tags in the same amplification reaction (interpreted as at least two primer pairs), wherein the primer element can have at least 4, 5, 6, 25, 40 or 50 nucleotide bases that are designed to specifically hybridize with an amplify the genomic DNA of interest; and a locator element, or unique tag sequence, is incorporated into the middle part of the upstream primer, and can include a short DNA or nucleic acid sequence, which makes it possible to pool the amplicons from all discrete addressable locations following the amplification step and analyze the amplicons in parallel (interpreted as three compartments; at least one primer set; at least two primer pairs; and interpreting primers as reagents for generating fragments and compatible with NGS chemistry, claim 1) (col 18, lines 30-58). Shoemaker et al. teach that tags are added to the cells/DNA at each discrete location using an amplification reaction, wherein amplification can be performed using PCR or by a variety of methods including, but not limited to, singleplex PCR, quantitative PCR, quantitative fluorescent PCR, multiplex fluorescent PCR, real time PCR, single cell PCR, hot start PCR, nested PCR, multiple strand displacement amplification (MDA), and emulsion PCR (interpreted as different compartments; qPCR; primer pairs that generate different amplicon sizes; reagents for generating fragments; compatible with NGS chemistry; and reagents for attaching adaptors, claim 1) (col 18, lines 60-67; and col 19, lines 1-11). Shoemaker et al. teach that a further PCR amplification is performed using nested primers for the one or more genomic regions of interest to ensure optimal performance of the multiplex amplification, wherein nested PCR generates sufficient genomic DNA starting material for further analysis such as in parallel sequencing procedures such as Sanger sequencing, and sequencing-by-synthesis, such that sequencing-by-synthesis can generate at least 50,000 reads per hour having at least 50, at least 100, at least 120, or at least 150 bases per read PCR primer pairs for amplifying multiple (e.g., 2-100) highly polymorphic genomic DNA regions are added to each discrete site or well in the array or microtiter plate (interpreted as three separate compartments; a set of primers; and at least two primer pairs, claim 1) (col 24, lines 15-18). Shoemaker et al. teach that surfaces that can be used for creating arrays of cells in discrete addressable sites including silicones, glass, quartz, and various membranes and gels (interpreting substrate materials as including silica, claim 1) (col 17, lines 43-50). Shoemaker et al. teach that examples of addressable locations include matrixes, membranes, pores, and sieves, wherein a membrane replaces slides for fetal cell isolation as indicated in Figures 34 and 35; and that the device including arrays and channels can be fabricated in silicon (interpreted as silica membrane, claim 1) (col 2, lines 39-42; col 5, lines 50-55; col 36, lines 12-13; and Figures 34 and 35).
Shoemaker et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Shoemaker does not teach primers comprising an adapter sequence and at least one barcode (Applicant Remarks, pg. 10; second full paragraph, lines 1-2); and (b) Shoemakers does not teach a cartridge comprising a sample compartment comprising a silica membrane (Applicant Remarks, pg. 10; second full paragraph, lines 2-3). 
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Shoemaker does not teach primers comprising an adapter sequence and at least one barcode, is not persuasive. Shoemaker et al. teach that to amplify and tag genomic DNA regions of interest, PCR primers can include: (i) a primer element; (ii) a sequencing element (interpreted as an adapter); and (iii) a locator element comprising a unique tag sequence (interpreted as a barcode) (interpreted as primers comprising adapter sequences and at least one barcode). Thus, Shoemaker et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1 and the Examiner’s interpretation of the claim language. Applicant’s assertion that Shoemaker does not teach a cartridge comprising a sample compartment comprising a silica membrane, is not persuasive. Shoemaker et al. teach that surfaces that can be used for creating arrays of cells in discrete addressable sites including nitrocellulose, silicones, glass, quartz, and various membranes and gels (interpreting substrate materials as including silica); and that examples of addressable locations include matrixes, membranes, pores, and sieves, wherein a membrane replaces slides for fetal cell isolation as indicated in Figures 34 and 35 (interpreted as membranes made of silica).

Claim Rejections - 35 USC § 103
The rejection of claim 1 is maintained under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Patent Application Publication No. 20100021910, published January 28, 2010) in view of Vann et al. (US Patent Application No. 20050208539, published September 22, 2005).
Regarding claim 1 (in part), Cao et al. teach methods and systems for microfluidic DNA sample preparation including relating to methods and systems for the isolation of DNA from patient samples on a microfluidic device and use of the DNA for downstream processing, such as performing amplification reaction and thermal melt analysis on the microfluidic device (Abstract). Cao et al. teach that the detection of nucleic acids is central to medicine and forensic science, including the ability to detect disease conditions such as cancer, infectious organisms such as HIV, and genetic markers is ubiquitous for disease diagnosis and prognosis (paragraph [0005]). Cao et al. teach a microchip-based DNA purification method using silica beads packed into glass microchips and immobilized within sol-gel (interpreted as a silica membrane, claim 1) (paragraph [0006], lines 15-17). Cao et al. teach systems for the isolation of DNA from patient samples on a microfluidic device and use of the DNA for downstream processing, such as performing amplification reactions (interpreted as comprising primers as reagents for generating nucleic acid fragments, claim 1) (paragraph [0011]). Cao et al. teach in Figure 14, a flow chart illustrating process 1400 for preparing DNA for analysis using the device 200, where sample such as  a sample of blood containing white blood cells is introduced into sample well 204 (interpreted as a sample compartment); (b) in step 1404, a lysis buffer is introduced into lysis buffer well 202; (c) in step 1405, the lysis buffer is forced to flow out of well 202 through port 405 and channel 206 into mixing region 208 (interpreted as a library compartment); (d) in step 1406, the lysis buffer and sample mix in the mixing region 208 and the mixture is forced to flow to filter 210 via channel 209 (interpreted as liberating and purifying nucleic acids); (e) in step 1407, while the lysis buffer/patient sample mixture is in channel 209 and traveling towards filter 210, the lysis buffer selectively lyses the cellular membranes of cells in the patient sample without lysing the nuclear membranes of the cells to produce intact nuclei from the cells, such that when the mixture reaches filter 210, the mixture contains released intact nuclei from the patient sample (interpreted as a library compartment); (f) in step 1408, the intact nuclei are trapped by filter 210 while the waste (i.e., other components of the sample and lysis buffer) passes through filter 210 and is forced to travel via channel 213 to waste collection well 212 (interpreted as liberating and purifying); (g) in step 1410, the intact nucleic trapped on filter 210 are lysed, thereby releasing DNA from the lysed nuclei, where in some embodiments, the step of lysing the intact nuclei comprises causing an elution buffer in well 216 to flow to filter 210 and/or heating the trapped nuclei using heater 250; and (h) in step 1412, the DNA released from the nuclei is collected in the DNA collection well 214 (interpreted as a library compartment downstream of the sample compartment) (paragraphs [0097]-[0100]; and Figure 14). Cao et al. teach that device 200 can be coupled with a microfluidic platform, such that the DNA purified by device 200 can be directly delivered by a pump to a well in the microfluidic platform, and further mix with other PCR components, such that after obtaining purified DNA using the method, one fraction of the purified DNA sample was quantified by Pico green method in a fluorescence based method for measuring total DNA concentration, while another fraction of purified DNA sample was quantified by real-time PCR (corresponding to at least one second qPCR compartment downstream; at least one second thermocycler compartment; and receive a portion of the purified nucleic acid, claim 1) (paragraphs [0101]; and [0103]). Cao et al. teach that the elution buffer is an amplification reaction buffer that can contain the non-assay specific amplification reagents (paragraph [0017], lines 6-8). Cao et al. illustrate in Figure 17, multiple compartments connected in parallel that are positioned downstream of the lysis buffer well 1704, and a channel 1706 in communication with wells 1702 and 1704 via channels 1703 and 1705, channel 1706 can function as a cell lysis region, which is permitted to mix with the sample from sample well 1704 (interpreted as the sample compartment) (paragraph [0105]). Figure 17 is shown below:

    PNG
    media_image1.png
    381
    758
    media_image1.png
    Greyscale

Cao et al. do not specifically exemplify at least two primer pairs (claims 1, in part).
Regarding claims 1 (in part), Vann et al. teach methods and devices for quantitative counting of a small number of target nucleic acid molecules, wherein in some embodiments, the method comprises real-time PCR (interpreted as encompassing amplification; and primer pairs, claim 1) (paragraph [0004]). Vann et al. teach systems comprising analytical assemblies and detection assemblies in which an assay cartridge having assay chambers can engage in thermal assembly for amplification of target nucleic acid molecules (paragraph [0019]). Van et al. teach in Figure 2, a use of a channel device 12, wherein probe/primer well 44 is shown after a mixture of probes 14 and primers 16 have been dispensed into it, wherein such a mixture is typically provided as a solution that can also comprise other elements such as  salts, buffers, and/or other constituents useful for PCR (interpreted as reagents), such that multiple sections can be prepared, wherein each section can be prepared in a different manner so that different and potentially multiple sets of probes and primers (i.e., different assays) or each section can be prepared in the same manner as other sections (interpreted as different compartments; and comprising at least two primer pairs, claim 1) (paragraph [0129], lines 1-6 and 19-23; and Figure 2). Vann et al. teach probes and/or primers can be deposited in assay chambers 320, wherein different sets of probes and/or primers can be present in different assay chambers so that one assay chamber 320 can be configured to amplify and/or detect a first target nucleic acid, while a second assay chamber 320 can be configured to amplify and/or detect a second target nucleic acid within the same assay cartridge 306 (interpreted a third compartment comprising primers, and interpreting different sets of primers as at least two primer pairs, claim 1) (paragraph [0211], lines 12-20). matrix chamber positioned adjacent input chamber 352, separated from input chamber 352 by a matrix 360 configured to filter sample 354, wherein matrix 362 suitable for separation of cellular elements, wherein the first matrix can include a gel such as agarose, and can include a filter, membrane, fiber or other material suitable for impeding or blocking passage of cellular debris; and second matrix 362 is configured to retain nucleic acid molecules, and can include silica, such as silica beads or silica fiber; and the third matrix 364 can be similar to the first matrix 360 (interpreted as silica membrane, claim 1) (paragraph [0215], lines 20-32). Vann et al. teach barrier devices for compartmentalizing probes and primers into specific two-dimensional areas (interpreted as each compartment is not in fluid communication with another compartment, claim 1) (paragraph [0036]; and Figure 10B). Vann et al. teach that system 10 as shown in Figure 1A comprises a channel device 12 that is configured to compartmentalize probes 14 and primer 16 (directed to target molecule 18) to a specific area or location, such that system 10 and device 12 are configured to perform PCR amplification of target nucleic acid molecules 18 including thermal cycling (interpreted as each compartment is not in fluid communication with another compartment including thermocycling, claim 1) (paragraph [0122]; and Figure 1A).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting a small number of target nucleic acids in a sample as exemplified by Vann et al., it would have prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing a patient sample using a microfluidic device comprising a sample chamber, sample mixing region, filter, and microfluidic platform for quantification by RT-PCR as disclosed by Cao et al. to include probe and/or primer sets as taught by Vann et al. with a reasonable expectation of success in detecting small amounts of different target nucleic acids in a patient sample within the same assay cartridge; for the detection of pathogens including bacterial, viral, fungal or other pathogens in a patient sample; and/or for the diagnosis or prognosis of a disease or condition including tuberculosis, anthrax, diphtheria, meningitis, tetanus, pneumonia and influenza.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the cited references do not disclose a single cartridge that is configured to perform: (a) sample preparation, and (b) three distinct and different results-oriented reactions, simultaneously (Applicant Remarks, pg. 10, last partial paragraph; and pg. 11, first partial paragraph); (b) there is no motivation for the skilled artisan to derive the claimed subject matter and it is only impermissible hindsight that the claimed cartridge can be envisioned based on the disparate elements of the cited art (Applicant Remarks, pg. 11, first full paragraph); (c) the present cartridge is configured such that the library compartment is not in fluid communication with either the first or second compartments, such that pumping sample from a library compartment into either of the first or second thermocycling qPCR compartment cannot occur and in no way renders obvious the presently claimed cartridge (Applicant Remarks, pg. 13, second full paragraph); (d) there is no language in the claims that allows for an additional sample preparation compartment downstream of the library compartment (Applicant Remarks, pg. 14, first partial paragraph); and (e) the present device is configured in a single cartridge, and not as a device for pumping fluid from a library compartment into one or more wells of a separate device (Applicant Remarks, pg. 14, first full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. It is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (underline added). Furthermore, MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Applicant’s assertion that the cited references do not disclose a single cartridge that is configured to perform: (a) sample preparation, and (b) three distinct and different results-oriented reactions, simultaneously, is not persuasive. As noted supra, instant claim 1 is directed to an apparatus and not to a method of using the apparatus. To that end, instant claim 1 does not recite the limitations of ‘a single cartridge configured to perform sample preparation, and three distinct and different results-oriented reactions, simultaneously’. Thus, the combined references of Cao et al. and Vann et al. are not required to teach these features. Furthermore, because the combined references of Cao et al. and Vann et al. teach all of the limitations of the claims, the properties applicant discloses and/or claims are necessarily present. Thus, the claims remain rejected for the reasons of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the claims are directed to an apparatus and not to a process; and that the rejection is based on the combination of references, such that none of the references has to teach each and every claim limitation. Additionally, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant’s assertion that there is no motivation for the skilled artisan to derive the claimed subject matter; and that it is only impermissible hindsight that the claimed cartridge can be envisioned based on the disparate elements of the cited art, is not persuasive. At the outset, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, the Examiner respectfully points out that Cao et al. teach microfluidic DNA sample preparation including methods and systems for the isolation of DNA from patient samples on a microfluidic device and use of the DNA for downstream processing, such as performing amplification reaction by PCR; and a system comprising a microfluidic interface chip comprising channels, multiple DNA sample wells, and DNA sample outlets (interpreted as a cartridge comprising a sample compartment and three separate compartments). Vann et al. teach systems comprising analytical assemblies and detection assemblies provided in which an assay cartridge having assay chambers can engaged a thermal assembly for amplification of target nucleic acid molecules (interpreted as a cartridge comprising a sample compartment and three separate compartments), wherein the substrate can form or support a well, depression, or other container, vessel, feature or location; and can have features such as channels, grooves, barriers, etc. to direct and control the flow of fluid. Clearly, the references of Cao et al. and Vann et al. are not disparate. Furthermore, the Examiner asserts that it is completely within the abilities of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge taught by Cao et al. to include the primer pairs as taught by Vann et al. More specifically, the Office has provided motivation for modifying the method of analyzing a patient sample using a microfluidic device comprising a sample chamber, sample mixing region, filter, and microfluidic platform for quantification by RT-PCR as disclosed by Cao et al. to include probe and/or primer sets as taught by Vann et al. with a reasonable expectation of success in detecting small amounts of different target nucleic acids in a patient sample within the same assay cartridge; for the detection of pathogens including bacterial, viral, fungal or other pathogens in a patient sample; and/or for the diagnosis or prognosis of a 
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the claim is broadly recited; that the claims are directed to an apparatus, and not to the method of using the apparatus; and that none of the references has to teach each and every claim limitation. Moreover, Applicant is reminded that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain” (underline added). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that the present cartridge is configured such that the library compartment is not in fluid communication with either the first or second compartments, such that pumping sample from a library compartment into either of the first or second thermocycling qPCR compartment cannot occur and in no way renders obvious the presently claimed cartridge, is not persuasive. Applicant is reminded that the rejection is based on the structural limitations as recited in instant claim 1. Cao et al. teach the downstream analysis of patient samples including amplification and/or detection; and that the method comprises separating intact nuclei, bacteria, and viruses from the lysed patient sample in said cross-flow filtration region in which each of the intact nucleic, bacteria and viruses are released into separate channels with the cross-flow buffer (interpreted as each compartment is not in fluid communication with each other compartment). Vann et al. teach barrier devices for compartmentalizing probes and primers into specific two-dimensional areas; and that system 10 as shown in Figure 1A comprises a channel device 12 that is configured to compartmentalize probes 14 and primer 16 (directed to target molecule 18) to a specific area or location, such that system 10 and device 12 are configured to perform PCR amplification of target nucleic acid molecules 18 including thermal cycling (interpreted as each compartment is not in fluid communication with another compartment including thermocycling; and 
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including additional compartments downstream of a library compartment. Applicant’s assertion that there is no language in the claims that allows for an additional sample preparation compartment downstream of the library compartment, is not persuasive. As an initial matter, the Examiner is unclear as to Applicant’s argument. Cao et al. illustrate in Figure 17, multiple compartments connected in parallel that are positioned downstream of the of the lysis buffer well 1704 (interpreted as the sample compartment), and a channel 1706 in communication with wells 1702 and 1704 via channels 1703 and 1705, wherein channel 1706 can function as a cell lysis region, which is permitted to mix with the sample from sample well 1704 (interpreted as the sample compartment; and separate compartments not in fluid communication with one another). Figure 17 is illustrated below:

    PNG
    media_image1.png
    381
    758
    media_image1.png
    Greyscale

Thus, the claims remain rejected for the reasons of record.
	Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the present device is configured in a single cartridge, and not as a device for pumping fluid from a library compartment into one or more wells of a separate device, is not found persuasive. Cao et al. teach a microfluidic device. Vann et al. teach a disk cartridge. Thus, the combined references teach a “cartridge” as defined in the instant published specification at paragraph [0021]. Moreover, the Examiner respectfully points out that instant claim 1 recites: “the cartridge further comprising three separate compartments” in lines 1-9 (underline added), such that the specific location of the three separate compartments relative to the cartridge is not recited in instant claim 1.


New Objections/Rejections
Double Patenting

public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 10-13 of copending US Patent Application No. 15/578,158. This is a new rejection necessitated by amendment of the claims in the response filed 02-07-2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 15/578,161, and the copending claims of US Patent Application 15/578,158 encompass a cartridge comprising a sample compartment comprising a chemical reagent, 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(3)	Claim 1 is rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Li et al. (US Patent Application No. 20150346199, published December 3 ,2015; effective filing date May 29, 2014). This is a new rejection necessitated by amendment of the claims in the response filed 02-07-2022.
Regarding claim 1, Li et al. teach that Figures 1A-1C illustrate the PDMS/paper hybrid microfluidic system for one-step multiplexed pathogen detection using aptamer functionalized graphene oxide (GO) biosensors: (A) microfluidic device layout; (B) and (C) illustrate the principle of the one-step ‘turn-on’ detection based on the interaction among GO, aptamers and pathogens, wherein in Step 1: when an aptamer is adsorbed on the GO surface, its fluorescence is quenched; and in Step 2: when the target pathogen is present, the target pathogen indices the aptamer to be liberated from GO binding agent such as a probe or aptamer can be complexed with graphene, graphene oxide and/or other carbon nanoparticles to form a biosensor, wherein different nucleic acids are potential aptamers, such that by “different nucleic acids” it is meant that the nucleotide sequence of each potential aptamer can be different from that of any other member (interpreted as aptamers; and barcodes, claim 1) (paragraphs [0008]; and [0077]). Li et al. teach that the microfluidic biochip can comprise 1, 2, 3, 10, 15, 20 or more microwells or chambers; and that an aptamer/probe mixture can be preloaded into detection microwells (interpreted as a cartridge comprising separate compartments; and a library microwell comprising aptamers, claim 1) (paragraph [0010], lines 1-9). Li et al. teach that at least one well is configured as an amplification well, wherein the amplification well will comprise one or more primer pairs, with each primer pair being specific for a pathogen or a family or genus of microbes (interpreted as compartments comprising a set of primers; and different primer pairs, claim 1) (paragraph [0013]). Li et al. teach that the devices comprise one or more of: (i) a first layer having a microchannel formed in the first layer comprising an inlet reservoir (interpreted as a sample compartment) and an outlet connected by a channel, or the first layer has one or multiple wells as reaction (amplification) wells (interpreted as thermocycling compartment); (ii) a second layer having at least one detection well that is in or can be brought into fluid communication with a microchannel of the first layer (interpreted as a library compartment), wherein the first and second layer can be integrated into a single layer; (iii) a third layer can form the floor of the microwell of the second layer; and (iv) a paper insert is positioned in the detection microwell (interpreting the inlet and the paper insert as a sample compartment; and reaction wells/detection wells as three separate compartments in fluid communication with the sample compartment, claim 1) (paragraph [0009]; and Figures 1 and 8). Figures 1 and 8 are shown below:

    PNG
    media_image2.png
    486
    485
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    690
    831
    media_image3.png
    Greyscale

Li et al. teach a paralleled or multiplexed device configured for high throughput screening assays, wherein the multiplexing system will comprise a plurality of channels that are configured to analyze a number of different pathogens (interpreted as different primer pairs, claim 1) (paragraph [0055]). Li et al. teach that GO is immobilized on the paper surface to adsorb DNA capture probes, such that if the efficiency of GO immobilization on paper is sufficient, a covalent immobilization of DNA capture probes can be used to graft DNA codes on paper (interpreting capture probes and codes as barcodes, claim 1) (paragraph [0064]). Li et al. teach that a filter is included in the device and positioned such that a sample being applied to the device is filtered prior to being transported to a reaction well/chamber/zone (interpreted as a sample compartment comprising a membrane; and a filter as a chemical reagent, claim 1) (paragraph [0054], lines 11-14). Li et al. teach that the device components can be fabricated from inorganic materials including paper, glass, silica, silicon, metal or the like (interpreted as encompassing silica membranes; and silica filters as a chemical reagent, claim 1) (paragraph [0018], lines 1-5). Li et al. teach that the test sample can be used directly as obtained from the source or following pretreatment to modify the character of the sample such as by filtration, precipitation, dilution, inactivation, lysis, and the addition of reagents, wherein the layers can be used for reagent delivery such as by one or more microchannels (interpreted as comprising a chemical reagent including a solvent, claim 1) (paragraphs [0026]; and [0053], lines 1-4).
Li et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claim 1 remains rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639